   8:20-cr-00185-RFR-SMB Doc # 24 Filed: 11/23/20 Page 1 of 1 - Page ID # 42




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                8:20CR185
                                              )
       vs.                                    )
                                              )
JUAN ANTONIO LOPEZ TERCERO,                   )                  ORDER
                                              )
                     Defendant.               )


       This matter is before the court on the Unopposed Motion to Continue Trial [23].
Counsel needs additional time to continue consulting with an attorney who specializes
in immigration. An additional 90 days will assist the defendant in clarification of his legal
options. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [23] is granted, as follows:

       1. The jury trial now set for December 7, 2020, is continued to March 15, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s
          date and March 15, 2021, shall be deemed excludable time in any
          computation of time under the requirement of the Speedy Trial Act. Failure to
          grant a continuance would deny counsel the reasonable time necessary for
          effective preparation, taking into account the exercise of due diligence. 18
          U.S.C. § 3161(h)(7)(A) & (B)(iv).

       DATED: November 23, 2020.

                                          BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
